I concur in the judgment but respectfully dissent from the majority disposition of the first assignment of error.
In my view, the trial judge's discretion should control the giving or refusal of an instruction on the dispositional effects of a verdict of not guilty by reason of insanity unless the defendant or the jury specifically requests such a charge. In the latter event, a charge should be given, see People v.Cole (S. Ct. Mich., 1969), 172 N.W.2d 354, 364-366; Schade v.State (S. Ct. Alaska, 1973), 512 P.2d 907, 917-918. The charge should explain in simple terms that the verdict does not mean release, but instead requires that the defendant receive medical treatment until he no longer poses a threat to society.
Such an instruction does not invade the province of the sentencing court. Rather it explains a phase of treatment which serves to clarify the consequences of a verdict of not guilty by reason of insanity. The failure to explain may well invite the jury to engage in undesirable speculation as to the consequences of a successful insanity defense, Commonwealth v. Mutina (1975),323 N.E.2d 294, 300-301. An instruction will prevent this and will also dispel any anxiety for public safety resulting from the popular or juror misconception that the verdict automatically frees the ailing defendant, Commonwealth v.Mutina, id.
I would hold that where a defendant presents sufficient evidence to raise the insanity defense and the defendant requests a charge on the consequences of a verdict of not guilty by reason of insanity, that it is reversible error for the trial court to deny the request. Absent request, I would place the decision to charge or not within the discretion of the trial court.
 *Page 1